OPINION — AG — ** LEGAL PUBLICATION — NEWSPAPER ** IT IS THE MANDATORY DUTY OF THE BOARD OF COUNTY COMMISSIONERS TO INCLUDE IN SUCH PUBLICATION THE NAME OF THE CLAIMANT, THE NUMBER OF THE AMOUNT OF THE CLAIM ALLOWED OR REJECTED, THE NATURE OF THE CLAIM, ETC., BUT 'NOT' THE SEPARATE ITEMS AND AMOUNTS COMPOSING THE CLAIM. HOWEVER, IF THE BOARD DESIRES TO INCLUDE SAID ITEMS IN SAID PUBLICATION, WE BELIEVE IT WOULD BE PERMISSIBLE FOR IT TO DO SO. (LEGAL PUBLICATION, CLAIMS, COUNTY, PROCEEDINGS, MEETINGS) CITE: 19 O.S. 444 [19-444] (LEWIS A. WALLACE)